UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2068


FAVIO SECUNDINO VASQUEZ-PEREZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General of the United States,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 20, 2014                   Decided:   May 29, 2014


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jaime Jasso, LAW OFFICES OF JAIME JASSO, Westlake Village,
California, for Petitioner. Stuart F. Delery, Assistant Attorney
General, Jennifer P. Levings, Julia J. Tyler, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Favio Secundino Vasquez-Perez, a native and citizen of

Guatemala, petitions for review of an order of the Board of

Immigration     Appeals    (Board)    affirming         the   Immigration     Judge’s

decision denying his motion for a continuance and pretermitting

his application for cancellation of removal.                     We have reviewed

the   administrative       record    and       Vasquez-Perez’s      contentions   on

appeal   and    conclude    that    his    contentions        are   without    merit.

Accordingly, we deny the petition for review for the reasons

stated by the Board.        See In re: Vasquez-Perez, (B.I.A. Aug. 14,

2013).     We dispense with oral argument because the facts and

legal    contentions      are   adequately        presented    in    the   materials

before   this   court     and   argument        would   not   aid   the    decisional

process.



                                                                    PETITION DENIED




                                           2